Motion to reverse and vacate judgment of conviction and for other relief denied. Memorandum: Defendant was resentenced on December 8, 1970 to a term of not less than 10 nor more than 30 years, following his conviction of robbery, first degree, upon his plea of guilty. His application for an order reversing and vacating the judgment of conviction sets forth the appealable issues, all of which may “ be properly evaluated, passed upon, and disposed of, without -the need to refer to the missing minutes ” of his guilty plea and original sentencing on December 12, 1952 (see People v. Bell, 36 A D 2d 406, 408).